Citation Nr: 1707923	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  15-39 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hepatitis C, and if so whether the reopened claim should be granted. 

2.  Entitlement to service connection for cholangiocarcinoma.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities.  

4.  Entitlement to Dependents' Educational Assistance benefits under 38 U.S.C. Chapter 35 (DEA).

5.  Entitlement to an initial disability rating in excess of 20 percent for left upper extremity peripheral neuropathy.  

6.  Entitlement to an initial disability rating in excess of 20 percent for right upper extremity peripheral neuropathy.  

7.  Entitlement to an initial disability rating in excess of 20 percent for left lower extremity peripheral neuropathy.  

8.  Entitlement to an initial disability rating in excess of 20 percent for right lower extremity peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to increased disability ratings for left and right upper and lower extremity peripheral neuropathy, as well as entitlement to a TDIU rating and DEA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board also acknowledges that several additional issues have been perfected on appeal, to specifically include entitlement to service connection for erectile dysfunction and hypertension, as well as entitlement to an increased rating for a depressive disorder and a lumbosacral spine disability.  However, those issues have not yet been certified to the Board.  The Board's review of the claims file reveals the AOJ may still be taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  Entitlement to service connection for hepatitis C was denied in a March 2002 rating decision; the Veteran did not appeal the decision or submit any evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's hepatitis C is etiologically related to his active service.

4.  The Veteran's cholangiocarcinoma is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for service connection for cholangiocarcinoma have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As will be explained below, the Board has determined the evidence currently of record is sufficient to substantiate the Veteran's claims for service connection for hepatitis C and cholangiocarcinoma.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016) before the Board decides the claims, as this is considered a complete grant of the benefit sought.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.





Claim to Reopen

Legal Criteria

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

The RO denied service connection for hepatitis C in a March 2002 rating decision based on its determination that the Veteran's hepatitis C was not incurred in or caused by his military service. 

The evidence of record in March 2002 consisted of the Veteran's statements, service treatment records (STRs), and outpatient treatment notes from the Brevard VA Medical Center (VAMC) dated through September 2001. 

The evidence received since the March 2002 decision includes additional statements from the Veteran, VA outpatient records dated through December 2014, as well as additional private treatment records, and a July 2013 medical nexus statement from the Veteran's treating infectious disease specialist at the Viera Beach Community Based Outpatient Clinic (CBOC).  

The Board finds the above-noted evidence to be new and material.  This follows, because the evidence relates to previously unestablished elements that are necessary to grant entitlement to service connection for hepatitis C.  Accordingly, reopening of the claim for service connection for hepatitis C is warranted.

Service Connection Claims

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).



Factual Background and Analysis

The Veteran asserts service connection for hepatitis C is warranted because the condition was incurred in service.  At the outset, the Board notes the Veteran's official military personnel file does confirm his temporary service in Korea from March 1969 to April 1970.  Additionally, both the Veteran's private treatment records and VA treatment records show a confirmed diagnosis of hepatitis C.  

Though a review of the Veteran's service treatment records does not show treatment for or a diagnosis of hepatitis C, the Veteran has provided a July 2013 statement from his infectious disease specialist at the Viera Beach CBOC.  In the statement, the physician indicated the Veteran has a rare genotype 4 form of hepatitis C.  The examiner went on to state that this specific type of hepatitis C is extremely rare in North America, only contracted in 6 percent of all patients.  Based on these facts, the examiner found the Veteran's hepatitis C was "more likely than not" contracted in service, either from his 1968 abdominal surgery or from his service in Korea.  A medical opinion refuting this conclusion does not exist, and this clinician, being a specialist in infectious diseases, is abundantly qualified to provide an opinion in this matter. 

In sum, the Board finds the criteria for service connection for hepatitis C have been met. The evidence of record confirms the Veteran's service in Korea.  His treating clinician found his specific type of hepatitis C is very rarely found in North America, and therefore concluded his disease was most likely incurred in service.  Accordingly, service connection for hepatitis C is warranted.

With respect to the Veteran's cholangiocarcinoma, the Veteran provided a December 2014 statement from his treating physician at the Cancer Care Centers of Brevard.  In this statement, the physician stated the Veteran's cholangiocarcinoma was "more likely than not" the result of his service in Southeast Asia.  The physician went on to explain the occurrence of cholangiocarcinoma is 10 times greater in Southeast Asia than elsewhere in the world.  This clinician's conclusion is also unrefuted by any contrary opinion in the record, and the Board again has no reason to question the opinion as to the etiology of a form of cancer from a cancer specialist.  In sum, the Board is satisfied that the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for his cholangiocarcinoma.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for hepatitis C is granted.

Service connection for hepatitis C is granted.

Service connection for cholangiocarcinoma is granted.


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's remaining claims are decided.  

Initially the Board notes the Veteran most recently underwent a VA peripheral nerves examination in November 2011.  Since that time, the Veteran intimated his peripheral neuropathy significantly worsened.  Specifically, in his April 2013 notice of disagreement, the Veteran stated he had reduced strength in his arms and legs.  He also stated he could not walk long distance, as his toes became numb.  Further, the Veteran reported an inability to grasp and hold small objects, such as screw drivers or pliers.  More recently, in a November 2015 statement, the Veteran indicated he required the use of a motor scooter.  A new VA examination is necessary where there is evidence that a service-connected disability has worsened since the last examination, and the last examination is too remote to constitute a contemporaneous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Based on the foregoing, the Board finds a new examination is necessary to assess the current severity of the Veteran's service-connected peripheral neuropathy.  

Finally, the Board notes the Veteran's claim for a TDIU rating is intrinsically intertwined with the above-noted claims for service-connection and an increased rating, such that a decision on this issue must remain in abeyance at this time. However, following the above-noted development, a medical opinion must be obtained addressing the functional impairments caused by the Veteran's service-connected disabilities.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Office (AMO), in Washington, D.C., for the following actions:

1.  The RO or the AMO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMO should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected bilateral upper and lower extremity peripheral neuropathy.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMO should ensure the examiner provides all information required for rating purposes.  If the examiner is unable to conduct any required testing or concludes that certain required testing is not necessary, he or she should clearly explain why that is so.

3.  The RO or the AMO should also undertake any other development it determines to be warranted, to specifically include obtaining a medical opinion following the above-noted examination, from an examiner with sufficient expertise to opine on the occupational effects caused by the Veteran's service-connected disabilities. The examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected conditions, to include the medications taken for each disability.  The types of impairments the examiner should address include, but are not limited to, walking, sitting, lifting and standing limitations, impaired ability to interact socially, as well as problems with memory and concentration.  The examiner must discuss and consider the Veteran's competent lay statements. 

In addition, the examiner should comment on whether there is a 50 percent or better probability that the Veteran's service-connected disabilities, either alone or in concert, are sufficiently disabling to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

4.  Then, the RO or the AMO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMO. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


